UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7656



JOHNNY ANTHONY VALENTINE,

                                            Petitioner - Appellant,

          versus


LISA EDWARDS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-543-7)


Submitted:   March 28, 2000                 Decided:   April 4, 2000


Before MURNAGHAN, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Anthony Valentine, Appellant Pro Se.   Hazel Elizabeth
Shaffer, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Anthony Valentine appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Valentine v. Edwards, No. CA-99-

543-7 (W.D. Va. Nov. 4, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2